Citation Nr: 0518368	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  98-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for four pulled teeth 
for compensation purposes.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for residuals of an arm 
wound.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970, 
including in combat.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, July 1998 and July 2003 
rating decisions, in which the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Waco, Texas and Cleveland, 
Ohio denied service connection for four pulled teeth, arm 
wound residuals, gastroenteritis, diabetic peripheral 
neuropathy due to herbicide exposure, denied reopening claims 
for service connection for headaches and diabetes mellitus, 
granted service connection for PTSD, and assigned that 
disability an evaluation of 30 percent.  

In April 2000, the Board remanded the veteran's appeal to the 
RO for additional action.  In August 2004, while undertaking 
the requested action, the RO issued a rating decision, in 
which it granted the veteran's claims for service connection 
for diabetes mellitus and diabetic peripheral neuropathy.  
Those claims are therefore no longer before the Board for 
appellate review.  

The Board has recharacterized the claim of entitlement to 
service connection for four pulled teeth as is shown on the 
previous page because the record is unclear as to whether the 
veteran also seeks entitlement to VA outpatient dental 
treatment.  He has made no assertions to this effect.  
However, a claim for service connection for a dental disorder 
is also considered a claim for VA outpatient dental 
treatment.  Hays v. Brown, 5 Vet. App. 302 (1993).  In this 
case, the RO treated the veteran's dental claim solely as a 
claim for service connection (compensation) and did not 
adjudicate whether the veteran was entitled to outpatient 
dental treatment.  In light of this fact, if the veteran 
intends to pursue a claim for outpatient dental treatment, he 
must so inform the Medical Administrative Service (MAS) of 
his nearest VA Medical Center so that MAS can take 
appropriate action regarding such a claim.  MAS, not the RO, 
processes claims for eligibility for VA outpatient dental 
treatment.  Kellar v. Brown, 6 Vet. App. 157 (1994).

In a written statement received in November 2003, the 
veteran's representative raises a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  The Board acknowledges this statement and 
would typically refer it to the RO for appropriate action.  
However, because in a rating decision dated August 2004, the 
RO granted the veteran service connection for multiple 
disabilities and assigned those disabilities a combined 
evaluation of 100 percent, any raised TDIU claim becomes 
moot.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999) 
(holding that, if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or a combination of service-connected disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis).

The Board reopens the claim for service connection for 
headaches in the decision below.  The Board then addresses 
that matter as well as the matter of service connection for 
gastroenteritis in the REMAND portion of the decision and 
REMANDS both matters to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding the claims of entitlement to service connection for 
four pulled teeth and residuals of an arm wound and 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.

2.  Four pulled teeth do not constitute a dental disorder for 
which VA disability compensation may be paid.     

3.  The veteran does not currently have residuals of an in-
service arm wound.  

4.  The RO last denied the veteran entitlement to service 
connection for headaches in a rating decision dated April 
1972.

5.  The RO notified the veteran of the April 1972 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

6.  The evidence received since April 1972 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

7.  The veteran's PTSD is no more than moderate, manifesting 
primarily as nightmares, flashbacks, tension, anxiety, mood 
disturbances, and slight insight. 

8.  The veteran's PTSD is not so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The law precludes entitlement to service connection for 
four pulled teeth for compensation purposes.  38 U.S.C.A. §§ 
1110, 1712, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.381, 17.161 (2004); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

2.  Residuals of an arm wound were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).

3.  The April 1972 rating decision, in which the RO denied 
entitlement to service connection for headaches, is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

5.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to service connection for four pulled teeth and residuals of 
an arm wound, reopening of a claim for service connection for 
headaches, and entitlement to an initial evaluation in excess 
of 30 percent for PTSD does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, with regard to the first four claims noted on 
the title page of this decision, the RO provided the veteran 
VCAA notice in June 2001, after initially denying those 
claims in rating decisions dated June 1997 and July 1998.  
However, given that notice was not mandated at the time of 
those initial RO decisions, it was not error to furnish the 
veteran remedial notice.  Rather, the timing of such notices 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

With regard to the fifth claim noted on the title page of 
this decision, the RO provided the veteran VCAA notice in 
June 2001, before granting him service connection for PTSD 
and initially assigning that disability an evaluation of 30 
percent in a rating decision dated July 2003.  The timing of 
this notice thus reflects compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  This notice referred to the veteran's claim for service 
connection for PTSD, rather than a claim for a higher initial 
evaluation for that disability.  However, a claim for such an 
evaluation is considered a downstream element of an original 
service connection claim and VA need not provide the veteran 
additional notice of the information and evidence necessary 
to substantiate such a claim.  See VAOGCPREC 8-2003.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the July 2001 notice, the RO acknowledged the veteran's 
claims, explained to him the evidence needed to substantiate 
those claims, notified him of the change in the law and VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  The RO noted that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, including private and VA 
medical records, employment records, and records from federal 
agencies, provided the veteran identified the sources and 
dates of those records.  The RO also noted that, ultimately, 
it was the veteran's responsibility to submit evidence to 
support his claims.  The RO identified the evidence it had 
already obtained in support of the veteran's claims and 
advised the veteran to furnish VA all other evidence and 
information he had pertaining to his claims.  The RO 
indicated that if the veteran wished VA to obtain medical 
reports on his behalf, he should sign the enclosed forms 
authorizing their release.

Moreover, in rating decisions dated June 1997, July 1998, and 
July 2003, statements of the case issued in December 1997, 
September 1999, and January 2004, supplemental statements of 
the case issued in October 1999, September 2003, October 2003 
and September 2004, a remand dated April 2000, and letters 
dated January 2002, February 2003, January 2004 and March 
2004, VA, via the RO and the Board, provided the veteran some 
of the same information furnished in the July 2001 VCAA 
notice and explained the reasons for which his claims were 
denied, the evidence it had requested in support of those 
claims, the evidence it had considered in denying those 
claims, and the evidence still needed to substantiate those 
claims.  As well, the RO furnished the veteran all relevant 
provisions governing his claims, including those explaining 
VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran indicated was pertinent to his 
claims, including service medical records, VA and private 
treatment records and records from the Social Security 
Administration (SSA).   

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's PTSD claim by affording him VA 
examinations of his psychiatric symptomatology, during which 
examiners discussed the severity of that symptomatology.  

The veteran's representative now argues that the report of 
the most recent VA examination is inadequate for rating 
purposes because it includes a Global Assessment of 
Functioning (GAF) score that is not based on the veteran's 
social and occupational history.  Even assuming this is true 
and the Board disregards the GAF score to which the 
representative refers, the Board believes that the remainder 
of the claims file contains sufficient evidence to decide 
fairly the veteran's claim.  For instance, the report to 
which the representative refers, in and of itself, contains 
crucial information, such as the symptoms the veteran 
manifested on the date of the examination.  In addition, a 
report of a VA examination conducted previously, in 2001, 
includes the veteran's reported social and occupational 
history.  In light of this fact, the Board does not believe 
that an additional examination is necessary with regard to 
the veteran's claim for a higher initial evaluation for PTSD.  

With regard to additional medical inquiry, the Board notes 
that it was not necessary to substantiate further the 
veteran's claim for service connection for four pulled teeth 
because, as explained below, entitlement to that benefit is 
precluded by law.  Medical inquiry also was not necessary to 
substantiate the veteran's claim for service connection for 
residuals of an arm wound because, as explained below, there 
is no evidence in the claims file indicating that the veteran 
suffered an in-service arm wound.  There is thus no 
reasonable possibility that a recent medical opinion 
diagnosing an arm disorder could provide the necessary nexus 
between a current disability and service.     

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   



II.  Analysis of Claims

A.  Claims for Service Connection

The veteran seeks service connection for "four pulled 
teeth" and residuals of an arm wound.  He has expressed no 
particular assertions with regard to these claims.  With 
regard to the former claim, he has not identified the 
specific teeth for which he is claiming service connection.  
With regard to the latter claim, he has not provided 
information regarding the alleged in-service arm wound.  In 
one written statement received in May 1972, he described 
experiencing grenade and mortar shell explosions in service; 
however, he noted no arm wounds that resulted from these 
explosions.  Rather, he noted a residual nervous condition 
and blurred vision, which allegedly necessitated in-service 
inpatient treatment.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war on or after January 1, 1947, and manifested arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Four Pulled Teeth

As previously indicated, the veteran had active service from 
October 1968 to May 1970.  On enlistment examination 
conducted in January 1968, the examiner made no markings in 
the dental section of the report to indicate that the veteran 
had missing teeth, restorable or nonrestorable teeth, 
dentures or a fixed bridge.  In the remarks and additional 
dental defects and diseases section of the report, the 
examiner noted "acceptable."  There is no indication in 
these records that during service the veteran sought 
treatment for any dental complaints, including any resulting 
from a combat wound or dental trauma.  He once underwent a 
basic dental evaluation (characterized as an initial 
examination), including cleaning, in October 1968, and on 
that date, an examiner noted abnormalities of teeth #3, #14, 
#19 and #30.  The examiner also provided the veteran a dental 
classification of 1.  On separation examination conducted in 
April 1970, another examiner indicated that tooth #14 was 
missing, found the veteran to be dentally qualified, and 
noted a Type III, Class I dental condition.   

Following discharge, in May 1973 and June 1973, the veteran 
received outpatient dental treatment at a VA Medical Center.  
On those dates, a dentist noted that the veteran had 
calculus, caries and poor oral hygiene and recommended dental 
debridement, extractions of teeth #3 and #18, and fillings.  
The dentist also noted restorable caries with regard to teeth 
#1, #19, #30, #31 and #32, nonrestorable with regard to teeth 
#3 and teeth #18, and missing with regard to #14 and #29.  

Under the regulations in effect in 1997, when the veteran 
filed his claim, the absence of a tooth due to extraction was 
not considered a disabling condition for compensation 
purposes.  More specifically, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not considered disabling conditions and could be service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of § 17.120 or § 17.123.  
38 C.F.R. § 4.149 (1999).

In June 1999, the regulations governing dental disorders were 
amended.  64 Fed. Reg. 30,393 (June 8, 1999).  The amendment 
eliminated the distinction between Vincent's disease and 
other forms of periodontal disease, but continued the 
disqualification from service connection for compensation 
purposes "treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal 
disease."  These conditions remain service connectable 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 
§ 17.161.  38 C.F.R. § 3.381 (2004).

Service connection may be granted for each defective or 
missing tooth, disease of the teeth, and periodontal tissue 
shown by the evidence to have been incurred in or aggravated 
by service.  When applicable, a determination will be made as 
to whether such a tooth, disease or tissue is due to a combat 
wound or other service trauma, or whether the veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b) 
(2004).  The significance of finding that a dental disorder 
is due to a combat wound or service trauma or that it was 
incurred while the veteran was a POW is that the veteran is 
not then restricted to one-time treatment and need not file a 
timely application for treatment.  See 38 C.F.R. § 17.161(b), 
(c) (2004).

The following will not be considered service connected for 
treatment purposes: 
(1) calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2004).  Teeth extracted because of chronic 
periodontal disease will be service connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(f) (2004).

There are various categories of eligibility for VA outpatient 
dental treatment, including, in part, one encompassing 
veterans having a compensable service-connected dental 
disability (Class I), another encompassing veterans having a 
noncompensable service-connected dental disability (Class 2 - 
allowing for 
one-time treatment provided application for treatment is made 
within a year after service), another encompassing veterans 
having a noncompensable service-connected dental disability 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a)), and another encompassing veterans 
having a noncompensable service-connected dental disability 
and who were detained as a POW for less than 90 days (Class 
II(b)), and another encompassing veterans who were POWs for 
90 days or more. (Class II(c)).  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 17.161 (2004).

For the purposes of determining whether a veteran has Class 
IIa eligibility for dental care under 17 C.F.R. § 17.123(c),  
the term "service trauma" does not include the intended 
effects of treatment, even extractions, provided during the 
veteran's military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  

The above evidence fails to indicate that the veteran's four 
pulled teeth are not now replaceable by suitable prosthesis, 
and as previously indicated, replaceable missing teeth may 
not be service connected for other than treatment purposes.  
In light of this fact, the Board finds that, as a matter of 
law, these four pulled teeth do not constitute a dental 
disorder for which VA disability compensation may be paid.  
Moreover, as noted in the introduction, entitlement to 
outpatient dental treatment is a separate issue, not yet 
adjudicated, which MAS will decide in the future if the 
veteran desires to pursue such a claim.  In the meantime, the 
Board concludes that the law precludes entitlement to service 
connection for four missing teeth for compensation purposes.  
Inasmuch as the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  Arm Wound

According to service medical records, examiners noted a scar 
on the veteran's left forearm on enlistment and separation 
examinations conducted in January 1968 and April 1970, 
respectively.  During service, the veteran reported no arm 
wound.  In October 1969, he complained of a skin rash on his 
arms, but after service, he filed a separate claim for 
service connection for residuals of that rash and the RO 
decided that claim in a rating decision dated in January 
1981.  On separation examination conducted in April 1970, an 
examiner noted no wounds and a normal clinical evaluation of 
the veteran's upper extremities.

According to service personnel records, or more specifically, 
the veteran's DD Form 214, the veteran served in combat.  In 
the case of a veteran who engaged in combat with enemy forces 
during a period of war, VA shall accept as sufficient proof 
of service connection such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
Service connection of such a disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must 
determine whether the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease."  If a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
service, then the veteran has produced "satisfactory 
evidence" to satisfy the first step under the statute.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court 
found that, in determining whether documents submitted by a 
veteran constitute "satisfactory" evidence under 38 U.S.C.A. 
§ 1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  VA must then determine 
if the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service," 
again without weighing the veteran's evidence with contrary 
evidence.  Collette, 82 F.3d at 392- 93.  If these two 
inquiries are met, VA "shall accept" the veteran's evidence 
as sufficient proof of service connection, even if no 
official record of such incurrence exists.  At this point, a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Id.

Under the third step in Collette, VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If VA meets its burden of presenting clear and 
convincing evidence to the contrary, the presumption of 
service connection is then rebutted.

In this case, the veteran has made no assertions regarding 
the alleged wound and its residuals and has submitted no 
supporting documentation to corroborate that it occurred and 
that residuals resulted.  He therefore fails to satisfy the 
first step under Collette and further analysis under Section 
1154 is not in order.  

Even assuming otherwise, his claim would still fail.  Post-
service medical evidence confirms that the veteran has 
received treatment on his arms since his discharge from 
service, including most recently, a thrombectomy and revision 
of a left forearm arteriovenous graft and a right upper arm 
arteriovenous graft, and has been diagnosed with disabilities 
of the arms, including most recently, peripheral neuritis of 
the upper extremities.  However, no physician has related any 
of the veteran's arm symptomatology or diagnoses to an in-
service arm wound.  Rather, they have linked such 
symptomatology and diagnoses to other medical conditions.  

To prevail in his claim, the veteran must submit, in part, 
competent evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the veteran has 
submitted no evidence other than his own assertions 
indicating that he currently has residuals of an in-service 
arm wound.  Such assertions are insufficient to diagnose a 
current disability or to establish the required nexus between 
a current disability and service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of an in-service arm wound.  
Based on that finding, the Board concludes that residuals of 
an arm wound were not incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied. 

B.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for headaches in a rating decision 
dated April 1972.  The RO based its denial on a finding that, 
although the veteran complained of headaches in service, the 
VA examination was negative for such a condition.  In 
deciding the veteran's claim, the RO considered the veteran's 
service medical records and a report of VA examination 
conducted in April 1972.  In a letter dated May 1972, the RO 
notified the veteran of the rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The April 
1972 rating decision is thus final.  38 U.S.C. § 4005(c) 
(West 1970); 38 C.F.R.
§§ 3.104, 19.118, 19.153 (1972).

The veteran attempted to reopen his claim for service 
connection for headaches by submitting a written statement 
received in December 1997.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2004)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's April 1972 rating decision includes service 
personnel records, VA and private inpatient and outpatient 
treatment records, reports of VA examinations, records from 
SSA, and written statements of the veteran and his 
representative.

The Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  The Board also finds 
that this evidence is material because it bears directly and 
substantially upon the specific matter under consideration 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The newly 
submitted evidence, specifically, the VA and private 
inpatient and outpatient treatment records, reflect that 
since discharge, beginning in 1972, the veteran has 
intermittently complained of, and received treatment for, 
headaches.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
headaches.  The Board may not, however, decide this claim on 
its merits, because, as explained below, VA has not yet 
satisfied its duties to assist the veteran in the development 
of this claim under the VCAA.

C.  Claim for a Higher Initial Evaluation

The veteran seeks an initial evaluation in excess of 30 
percent for his service-connected PTSD.  In written 
statements submitted during the course of this appeal, the 
veteran and his representative allege that the veteran's PTSD 
symptoms cause significant social impairment and preclude 
gainful employment.  They argue that a 70 percent evaluation 
would more accurately reflect the severity of the veteran's 
PTSD symptoms.  The veteran's representative also argues that 
the Board should not rely upon a GAF score a VA examiner 
assigned in April 2003 because it was not based on a 
consideration of the veteran's social and work history.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

In this case, the RO initially evaluated the veteran's PTSD 
as 30 percent disabling pursuant to Diagnostic Code (DC) 
9411.  According to that code, a 30 percent evaluation is 
assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Based on the evidence and reasoning noted below, the Board 
finds that the veteran's PTSD disability picture does not 
more nearly approximate the criteria for an evaluation in 
excess of 30 percent under DC 9411. 

A physician first diagnosed the veteran with PTSD in February 
1983, at a VA Medical Center.  On that date, the veteran was 
in a substance abuse program at a VA Medical Center and it 
was noted that he would be followed for PTSD while 
hospitalized with the hopes of motivating him for subsequent 
outpatient PTSD treatment.  Subsequently, also in the early 
1980s (exact date unknown as report is undated), the veteran 
underwent an evaluation of multiple medical conditions.  An 
examiner noted that the veteran had a depressed mood and 
diagnosed PTSD.  Since then, the veteran has been evaluated 
by a private psychologist, M.F., and undergone VA 
examinations, including in September 2001 and April 2003.  

In July 2000, the veteran saw M.F. and reported that he had a 
history of chronic PTSD.  He indicated that he was 
hospitalized in 1971 after a suicide attempt, during which he 
cut his wrists.  He reported that he then participated in 
group and medical therapy, which helped.  He also reported 
that he and his spouse slept in separate bedrooms due to his 
flashbacks of war horrors, nightmares, intrusiveness, and an 
exaggerated startle reflex.  M.F. noted that the veteran was 
cognitively intact, a little bit moody, and not suicidal or 
homicidal.  M.F. also indicated that the veteran was 
motivated for treatment and had a supportive family system.  
M.F. diagnosed chronic PTSD and assigned that disability GAF 
scores of 30/40.  He commented that the veteran had 
significant PTSD phenomenology and documentation of a 
psychiatric hospitalization at the VA Medical Center in 
Omaha, Nebraska. 

Prior to the September 2001 examination, the examiner 
reviewed the voluminous claims file and noted that most of 
the records therein related to the veteran's diabetes 
mellitus, vascular disease and renal failure.  During the 
examination, which took an hour, the veteran reported that he 
had worked from 1986 to 1996 as an electrician.  He explained 
that, in 1996, he had a heart attack, triple bypass surgery 
and complications of kidney failure, and started renal 
dialysis.  In 1998, he underwent surgery for clogged 
arteries.  He indicated that he became unemployed in 1996 
primarily due to medical conditions, including renal 
dialysis, coronary artery disease and cataracts.  The veteran 
also reported that he had been married three times and had 
been living with his third spouse for 16 years.  He indicated 
that his physical condition interfered with their 
relationship, but that the relationship was generally good.  
He noted that he also had good relationships with his four 
children.  He reported no hobbies, indicated that he had 
dialysis thrice weekly, went to the hospital for wound care 
twice weekly, and read his Bible.  He reported one episode of 
domestic violence five years before the examination and one 
DWI charge.  He indicated that he drank a quart of beer 
weekly and did not use street drugs.  

The examiner noted that the veteran was neatly groomed with 
no unusual psychomotor activity, had normal speech, intact 
judgment and normal retention and recall, a mildly depressed 
mood, was oriented times three, and endorsed panic attacks 
once weekly and obsessive thoughts.  The examiner noted that 
the veteran had significant medical problems that were 
contributing to the veteran's depression and stress and some 
PTSD symptoms, including thoughts of war, flashbacks and 
nightmares.  He indicated that he did not detect a startle 
response or increased arousal.  He also indicated that the 
veteran was doing well occupationally until his heart attack 
and renal failure.  The examiner assigned a GAF score of 60, 
but attributed that score to a mood disorder secondary to a 
general medical condition, not PTSD.  

In April 2003, the veteran underwent another VA examination, 
during which he noted that he was still married to his third 
spouse and spent his time praying and watching television.  
The veteran reported that he had flashbacks, difficulty 
sleeping, depressions, episodes of crying with some relief, 
and thoughts of suicide with no attempts.  The examiner noted 
that the veteran was cooperative, goal oriented, and oriented 
times three, had tension and anxiety and a mildly down mood, 
no psychosis, delusions, hallucinations or organicity, and a 
fairly good memory, average intellect, competent judgment and 
slight insight.  The examiner diagnosed mild chronic PTSD, 
major depression and indicated that "[t]hat is more related 
to the deterioration of his body and the renal failure and 
the heart attacks and the loss of limbs."  (The Board 
assumes the examiner was referring to the major depression 
when making this statement.)  The examiner assigned a GAF 
score of 70.

The above evidence of record establishes that the veteran's 
PTSD is no more than moderate, manifesting primarily as 
nightmares, flashbacks, tension, anxiety, mood disturbances, 
and slight insight.  The veteran has admitted that his PTSD 
symptoms are not the cause of his unemployability and do not 
hinder him from having good relationships with his spouse and 
children.  Examiners have assigned these symptoms as well as 
an exaggerated startle reflex and intrusiveness to GAF scores 
ranging from 30 to 70.       

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2004), GAF scores of 31-40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  GAF scores of 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores of 61-70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. temporarily 
falling behind in schoolwork).  

These definitions show that the three physicians who 
evaluated the veteran's PTSD differed drastically in their 
opinions regarding the level of impairment caused by the 
veteran's psychiatric symptomatology.  For the reasons noted 
below, the Board believes that, collectively, the scores show 
no more than moderate PTSD.

M.F. assigned GAF scores of 30/40 and indicated that the 
veteran had significant PTSD phenomenology.  However, he did 
not note symptomatology to support such scores and such a 
finding.  Rather, he noted that the veteran had flashbacks, 
nightmares, intrusiveness and an exaggerated startle reflex 
and was a little bit moody, symptoms considered mild to 
moderate pursuant to the above definitions.  He also noted 
that the veteran was motivated for treatment and had a 
supportive family system and did not comment on the veteran's 
ability to function socially and occupationally.  Moreover, 
M.F. based these low scores on an inaccurate medical history 
that included a suicide attempt, for which hospitalization 
was necessary, and another hospitalization for PTSD at the VA 
Medical Center in Omaha, Nebraska.  The claims file does not 
substantiate the suicide attempt or the subsequent 
hospitalizations for PTSD.  Rather, it shows hospitalizations 
for substance abuse.  In addition, during the most recent VA 
examination, the veteran admitted that he never attempted 
suicide.  Given the foregoing, the Board accords very little 
evidentiary weight to the GAF scores M.F. assigned and 
instead relies upon the symptomatology noted during the July 
2000 evaluation in determining the severity of the veteran's 
PTSD. 

The VA examiner who evaluated the veteran in September 2001 
attributed a GAF score of 60 to the veteran's psychiatric 
symptomatology, then diagnosed as a mood disorder, now 
diagnosed as PTSD.  The Board accords this score great 
evidentiary weight as it is based on a complete review of the 
claims file and an accurately reported history, takes into 
account the effect of all other medical conditions (numerous 
and totally disabling) on the veteran's ability to function 
socially and occupationally, and is consistent with the 
symptomatology noted on that date.

The VA examiner who evaluated the veteran in April 2003 
assigned a GAF score of 70.  The Board accords this score 
less evidentiary weight than the prior score because, even 
though it is based on a complete review of the claims file, 
takes into account the effect of all other medical conditions 
on the veteran's ability to function socially and 
occupationally, and is consistent with the symptomatology 
noted on that date, it does not contemplate the veteran's 
complete social and occupational history.  

Given the finding that the veteran's PTSD is moderate, 
manifesting primarily as nightmares, flashbacks, tension, 
anxiety, mood disturbances, and slight insight, an initial 
evaluation may not be assigned pursuant to DC 9411.  
Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  First, the 
evidence does not establish that this disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Physicians have 
indicated and medical records reflect that, although the 
veteran is unable to work, his inability is due to other 
medical conditions, not PTSD.  Second, the evidence does not 
establish that the veteran's PTSD necessitates frequent 
periods of hospitalization.  Accordingly, the veteran's claim 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  In light of this fact, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a higher evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2004).  At 
present, however, a 30 percent evaluation is the most 
appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 


ORDER

Service connection for four pulled teeth for compensation 
purposes is denied.  

Service connection for residuals of an arm wound is denied.

New and material evidence having been received, a claim of 
entitlement to service connection for headaches is reopened, 
and to this extent only, granted.

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

The veteran also seeks service connection for gastroenteritis 
and headaches.  Additional action by AMC is necessary before 
the Board can adjudicate these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
these particular claims, VA has not yet satisfied its duty to 
assist.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, such an examination is necessary.  Service and post-
service medical records establish in-service and post-service 
treatment for the claimed conditions.  Despite this fact, the 
veteran has not been afforded a VA examination, during which 
an examiner could discuss whether the veteran had 
gastroenteritis and headaches, and if so, whether these 
disorders were related to service.     

This case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination or examinations for the 
purpose of determining whether he has 
gastroenteritis and/or headaches that are 
related to his period of service.  AMC 
should advise the veteran that any 
failure to attend a scheduled 
examination, without good cause, might 
have an adverse effect on his claims.  
AMC should forward the claims file to the 
examiner(s) for review of pertinent 
documents therein and ask the examiner(s) 
to confirm in his/her written report that 
he/she conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner(s) should, as pertinent:

a) indicate whether the veteran has 
gastroenteritis and/or headaches; 
and if so

b) opine whether each disorder shown 
to exist is at least as likely as 
not (50 percent or greater 
likelihood) related to the veteran's 
period of active service, including 
documented in-service diagnoses of 
gastroenteritis and headaches; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Once all development is completed, AMC 
should readjudicate the veteran's claims 
of entitlement to service connection for 
gastroenteritis and headaches based on a 
consideration of all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


